 

Exhibit 10.86

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “First Amendment”) is
made and entered into as of the 10th day of November, 2010, by and among
EXACTECH, INC., a Florida corporation (the “Borrower”), the several banks and
other financial institutions from time to time party to the Credit Agreement
(the “Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for
the Lenders (the “Administrative Agent”), as a Lender and as swingline lender
(the “Swingline Lender”), and amends that certain Revolving Credit Agreement,
dated as of June 13, 2008, by and among Borrower, Lenders and Administrative
Agent (as amended by this First Amendment, the “Credit Agreement”). All
capitalized terms used herein, and not defined herein, shall have the respective
meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Borrower has requested that Administrative Agent, in its capacity as a
Lender, extend to Borrower an accordion loan facility in the maximum principal
amount of $15,000,000 and in connection therewith to modify certain provisions
of the Credit Agreement; and

WHEREAS, Administrative Agent, as a Lender, is willing to extend Borrower such
an accordion loan facility, and Borrower is willing to accept such facility,
under the terms and subject to the conditions set forth herein, and the parties
hereto desire to amend the Credit Agreement to add such facility and to modify
certain other provisions of the Credit Agreement, all as set forth herein.

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein, the Borrower and Administrative Agent
agree as follows:

1. The following defined terms in Section 1.1 of the Credit Agreement are hereby
amended and restated as follows:

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time outstanding. On
the Closing Date, the Aggregate Revolving Commitment Amount equaled $40,000,000,
which amount may be increased upon exercise of the Accordion Option, but in no
event shall the Aggregate Revolving Commitment Amount exceed $55,000,000.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date, as the case may be, a percentage per annum
determined by reference to the applicable Leverage Ratio in effect from time to
time as set forth on Schedule 1; provided that a change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrower is required to deliver the financial
statements required by Section 5.1(a) or (b) and the compliance certificate
required by Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver such financial statements and such certificate, the
Applicable Margin shall be at Level I until such time as such financial
statements and certificate are delivered, at which time the Applicable Margin
shall be determined as provided above; and provided, further, that in the

 

1



--------------------------------------------------------------------------------

event that any financial statement delivered pursuant to Section 5.1(a) or
(b) or any Compliance Certificate delivered pursuant to Section 5.1(c) is shown
to be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Margin Period”) than the Applicable Margin applied for such
Applicable Margin Period, and only in such case, then the Borrower shall
immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Margin Period, (ii) determine the Applicable
Margin for such Applicable Margin Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.22. In the event that any
financial statement delivered pursuant to Section 5.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 5.1(c) is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a lower Applicable Margin for any Applicable Margin Period than the
Applicable Margin applied for such Applicable Margin Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Margin Period, (ii) the Applicable
Margin shall be as if the lower applicable percentage were applicable for such
Applicable Margin Period, and (iii) Borrower shall receive a credit towards any
future interest payments in an amount equal to the excess interest paid by
Borrower as a result of the application of such lower Applicable Margin. The
provisions of this definition are in addition to rights of the Administrative
Agent and Lenders with respect to Section 2.14(d) and Article 8 and other of
their respective rights under this Agreement. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the first financial statement and
Compliance Certificate are required to be delivered shall be at Level IV.

“Closing Date” shall mean June 13, 2008.

“Fixed Charge Coverage Ratio” shall mean, as of any date, for the Person being
tested, the ratio of such Person’s (a) Consolidated EBITDA minus Maintenance
Capital Expenditures for such period, to (b) Consolidated Fixed Charges for such
period, in each case measured for the four consecutive fiscal quarters ending on
or immediately prior to such date.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, all
Notices of Borrowing, the Subsidiary Guaranty Agreement, the Indemnity and
Contribution Agreement, the Security Agreement, and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing, each as it may be amended or supplemented from time to time in
accordance with the terms thereof.

“Loans” shall mean all Revolving Loans, Accordion Loans and Swingline Loans in
the aggregate or any of them, as the context shall require.

 

2



--------------------------------------------------------------------------------

 

“Permitted Acquisition” means any transaction consummated after the Closing
Date, in which the Borrower or a Subsidiary acquires the assets or all or
substantially all of the outstanding capital stock or equity interests, or,
subject to the limitation contained in Section 7.4(h), a minority share of the
outstanding capital stock or equity interests, of any Person or any division or
business line of any Person, or merges or consolidates with any Person (with any
such acquisition being referred to as an “Acquired Business” and any such
Person, division or line of business being the “Target”), provided that (a) at
the closing of such transaction, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (b) such acquisition has
been approved by the Board of Directors and/or shareholders of the Borrower and
the applicable Subsidiary (and as otherwise required in accordance with
applicable law) (c) at least ten (10) Business Days prior to the consummation of
such transaction, the Borrower shall give written notice of such transaction to
the Administrative Agent (the “Acquisition Notice”), which shall include either
(i) the final acquisition agreement or the then current draft of the acquisition
agreement or (ii) a reasonably detailed description of the material terms of
such Permitted Acquisition (including, without limitation, the purchase price
and method and structure of payment), (d) if the transaction is a merger, the
Borrower or a non-foreign Subsidiary shall be the surviving entity (provided
that any Target can be the surviving entity of a merger with a foreign or
non-foreign Subsidiary if such Target becomes a Subsidiary Loan Party promptly
upon consummation of such merger, and any Foreign Subsidiary can be the
surviving entity if such entity becomes a Subsidiary Loan Party promptly upon
consummation of such merger), (e) the Acquired Business shall be in
substantially the same line of business as the Borrower and its Subsidiaries or
a line of business permitted by Section 5.3, and (f) at the time it gives the
Acquisition Notice, the Borrower shall deliver to the Administrative Agent
(which shall promptly deliver a copy to the Lenders) a certificate, executed by
a Responsible Officer of the Borrower, demonstrating in sufficient detail
compliance with the financial covenants contained in Section 6 of this Agreement
on a pro forma basis after giving effect to such acquisition and, further,
certifying that, after giving effect to the consummation of such acquisition,
the representations and warranties of the Borrower contained herein will be true
and correct in all material respects and as of the date of such consummation,
except to the extent such representations or warranties expressly relate to an
earlier date, and that the Borrower, as of the date of such consummation, will
be in compliance with all other terms and conditions contained herein.

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans and Accordion Loans to the Borrower and
Swingline Loans in an aggregate principal amount not exceeding the amount set
forth with respect to such Lender on Schedule 2.2 of this Agreement (as same may
be increased in connection with an exercise of the Accordion Option in
accordance with Section 2.6), or in the case of a Person becoming a Lender after
the Closing Date, the amount of the assigned “Revolving Commitment” as provided
in the Assignment and Acceptance Agreement executed by such Person as an
assignee or in an Instrument of Accession executed by such Person, as the same
may be changed pursuant to terms of this Agreement.

 

3



--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
Accordion Loans plus such Lender’s Swingline Exposure.

2. The following definitions are hereby added to Section 1.1 of the Credit
Agreement:

“Accordion Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to Borrower under the Accordion Facility.

“Accordion Option” shall have the meaning set forth in Section 2.6.

“Accordion Facility” shall mean the extension of credit to Borrower made by
Lenders pursuant to the provisions of Section 2.6.

“Commitment Increase Applicable Margin” shall mean, with respect to interest on
all Accordion Loans, a percentage per annum established by Administrative Agent
at the time of Borrower’s exercise of the Accordion Option for a Commitment
Increase, based on the then-current market interest rates for borrowers with
similar credit profiles and ratings to Borrower, but in no event shall the
Commitment Increase Applicable Margin exceed 2.50%. Notwithstanding the
foregoing, the Commitment Increase Applicable Margin for any Commitment Increase
made on or prior to December 31, 2010 shall be 2.35%.

“First Amendment Closing Date” shall mean November 10th, 2010.

“Maintenance Capital Expenditures” shall mean, for any Person, the actual amount
paid on account of Capital Expenditures which were incurred for replacement and
maintenance of existing assets, but shall not include Capital Expenditures which
were incurred in connection with (i) improvements to the property, plant and
equipment, including expenditures in respect of normal wear and tear, and
(ii) investments in future assets.

“Notice of Exercise of Accordion” shall have the meaning as set forth in
Section 2.6(a).

3. Section 2.2 of the Credit Agreement is amended and restated as follows:

Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the sum of the aggregate Revolving Credit Exposures of all Lenders exceeding
the Aggregate Revolving Commitments. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and re-borrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or re-borrow should there exist a Default or Event of
Default. Each Lender’s Revolving Commitment shall be set forth on Schedule 2.2
attached hereto, which Schedule may be modified, revised, amended or restated by
the Administrative Agent, from time to time, as same may be necessary or
desirable in connection with the exercise of the Accordion Option set forth in
Section 2.6 hereof, without the consent or necessity for joinder of any Lender.

 

4



--------------------------------------------------------------------------------

 

4. Section 2.6 of the Credit Agreement is amended and restated as follows:

Section 2.6. Accordion Facility.

(a) Borrower shall have the option at any time prior to the Commitment
Termination Date to increase the Aggregate Revolving Commitment Amount by up to
an additional Fifteen Million Dollars ($15,000,000.00) (the “Accordion Option”);
provided that the Aggregate Revolving Commitment Amount shall not exceed
Fifty-Five Million Dollars ($55,000,000.00). Any exercise of the Accordion
Option must be in a minimum amount, and in increments, of One Million Dollars
($1,000,000). The Accordion Option shall be exercised by written notice by
Borrower to the Administrative Agent of Borrower’s intent to exercise the
Accordion Option (a “Notice of Exercise of Accordion”), which Notice of Exercise
of Accordion shall include the amount by which Borrower desires to increase the
Aggregate Revolving Commitment Amount (the “Commitment Increase”); provided that
(a) no Default or Event of Default has occurred and is continuing at the time of
such Commitment Increase, (b) Borrower shall be in pro forma compliance with the
Financial Covenants set forth in Article VI of this Agreement after giving
effect to such Commitment Increase, (c) Administrative Agent shall have received
a duly executed Accordion Increase to Revolving Credit Agreement in
substantially the form of Exhibit I hereto (the “Accordion Increase”), new or
replacement Revolving Credit Notes and such other documentation as it deems
reasonably necessary to effectuate such Commitment Increase and (d) the Loans
made pursuant to the Commitment Increase shall not have a shorter maturity than
all other Loans.

(b) Subject to Borrower’s satisfaction of the conditions set forth in this
Section 2.6, Administrative Agent, in its capacity as a Lender, is obligated to
increase its Revolving Commitment by the amount of the Accordion Option,
provided that Administrative Agent’s Aggregate Revolving Loan Commitment shall
not exceed Forty Million and No/100 Dollars ($40,000,000.00). No other Lender is
obligated to increase its Revolving Commitment in connection with the Accordion
Option or any Commitment Increase.

(c) Within two (2) Business Days after receipt of a Notice of Exercise of
Accordion, the Administrative Agent will notify Borrower of the Commitment
Increase Applicable Margin. On the date on which a Commitment Increase becomes
effective in accordance with this Section 2.6 (each such date, an “Increase
Closing Date”), Schedule 2.2 hereto shall be automatically amended to reflect,
as the case may be, (x) the name, address, and, as the case may be, the
Commitment of the Lenders, (y) the Aggregate Revolving Commitment Amount, after
giving effect to any Commitment Increase, and (z) the Pro Rata Share of each
Lender, after giving effect to any Commitment Increase, based on the increased
Aggregate Revolving Commitment Amount and each Lender’s Revolving Commitment.

(e) As a condition precedent to a Commitment Increase, Borrower shall deliver to
the Administrative Agent a certificate, dated as of the applicable Increase

 

5



--------------------------------------------------------------------------------

Closing Date, signed by a Responsible Officer of Borrower (i) certifying that
(x) the conditions set forth in this Section 2.6 (a) have been satisfied, and
(y) before and after giving effect to such Commitment Increase, no Default or
Event of Default has occurred and is continuing or would result after giving
effect to such Commitment Increase.

(f) All Revolving Commitments (for the avoidance of doubt, inclusive of all
Revolving Loans and all Accordion Loans) (A) shall rank pari passu in right of
payment and of security with all other Revolving Loans and (B) shall be governed
by and subject to all of the provisions, terms and conditions set forth in this
Agreement and the other Loan Documents. To the extent conforming changes to this
Agreement must be made to effect a Commitment Increase made in accordance with
this Section 2.6, such conforming amendment (each such amendment, a “Conforming
Amendment”) will not require the consent of any Lender to be effective, and,
subject to the satisfaction of each of the conditions set forth in this
Section 2.6, shall be effective upon execution and delivery by Administrative
Agent and Borrower; provided that, upon execution of the Conforming Amendment,
the Administrative Agent shall distribute a copy thereof to each Lender.

5. Section 2.13 of the Credit Agreement is amended and restated as follows:

Section 2.13. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Revolving Borrowing or Accordion Borrowing, 11:00
a.m. (Gainesville, FL time) not less than three (3) Business Days prior to any
such prepayment, and (ii) in the case of Swingline Borrowings, prior to 11:00
a.m. (Gainesville, FL time) on the date of such prepayment. Each such notice
shall be irrevocable and shall specify the proposed date of such prepayment and
the principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.14. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of an Accordion Borrowing or a Revolving Borrowing of the same Type
pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.5. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.

6. Section 2.14 of the Credit Agreement is amended and restated as follows:

Section 2.14. Interest on Loans.

(a) The Borrower shall pay interest on each Revolving Loan at the Index Rate in
effect from time to time, plus the Applicable Margin in effect from time to
time.

 

6



--------------------------------------------------------------------------------

 

(b) The Borrower shall pay interest on each Accordion Loan at the Index Rate in
effect from time to time, plus the Commitment Increase Applicable Margin.

(c) The Borrower shall pay interest on each Swingline Loan at the Index Rate in
effect from time to time, plus the Applicable Margin in effect from time to
time.

(d) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Revolving Loans and Swingline Loans at the rate otherwise
applicable plus an additional five percent (5%) per annum.

(e) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Revolving Loans shall be payable
monthly in arrears on the fifteenth day of each calendar month and on the
Commitment Termination Date, as the case may be. Interest on each Swingline Loan
shall be payable on the earlier of demand or maturity date of such Loan, and on
the Swingline Termination Date. All Default Interest shall be payable on demand.

(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

7. Section 2.15 of the Credit Agreement is amended and restated as follows:

Section 2.15. Fees.

(a) Administrative Agent Fees. Borrower shall pay to the Administrative Agent
for the Administrative Agent’s own account fees in the amounts and at the times
noted in this Section 2.15.

(b) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable
Percentage (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment applicable to each such Lender during the
Availability Period, provided, that, the Facility Fee shall not accrue on any
portion of the Revolving Commitment attributable to the Accordion Facility or
any Accordion Loan; further provided, that if any Lender continues to have any
Revolving Credit Exposure after the Commitment Termination Date, then the
facility fee shall continue to accrue on the daily amount of such Revolving
Credit Exposure (excluding any portion attributable to the Accordion Facility)
from and after the Commitment Termination Date to the date that all of such
Lender’s Revolving Credit Exposure has been paid in full. Accrued facility fees
shall be payable quarterly in arrears on the last day of each March, June,
September and December of each year and on the Commitment Termination Date,
commencing on the first such date after the Closing Date; provided further, that
any facility fees accruing after the Commitment Termination Date shall be
payable on demand.

 

7



--------------------------------------------------------------------------------

 

(c) Closing Fees.

(i) Revolving Facility. On the Closing Date, Borrower paid the Administrative
Agent, for the ratable benefit of each Lender, a closing fee equal to 0.20% of
the then-applicable Revolving Loan Commitments.

(ii) Accordion Modification. On the First Amendment Closing Date, the Borrower
shall pay to the Administrative Agent, for its own account, an accordion
modification and closing fee equal to 0.25% of the Accordion Facility.

(d) Accordion Facility Fee. The Borrower agrees to pay to the Administrative
Agent for its own account, an annual Accordion Facility fee equal to 0.10% of
the Accordion Facility. The Accordion Facility fee shall be payable annually in
arrears on the last day of December of each year and on the Commitment
Termination Date, commencing on the first such date after the First Amendment
Closing Date; provided further, that any Accordion Facility fees accruing after
the Commitment Termination Date shall be payable on demand.

8. Section 5.8 of the Credit Agreement is amended and restated as follows:

Section 5.8 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear except where the failure to do so, either individually or it the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, including, without limitation,
maintaining product liability insurance at all times, and in such amounts as are
commercially reasonable in Borrower’s industry, that any Loans are outstanding
under this Agreement.

9. Section 6.2 of the Credit Agreement is amended and restated as follows:

Section 6.2 Fixed Charge Coverage Ratio. As of the end of each fiscal quarter of
Borrower, commencing with the fiscal quarter ended September 30, 2010, Borrower’
Fixed Charge Coverage Ratio shall not be less than 2:00 to 1:00.

10. Section 7.3 of the Credit Agreement is amended and restated as follows:

Section 7.3 Fundamental Changes

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single

 

8



--------------------------------------------------------------------------------

transaction or a series of related transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower may
merge with a Person if the Borrower is the surviving Person, (ii) any Subsidiary
may merge into another domestic Subsidiary but not into a Foreign Subsidiary
(except that a Foreign Subsidiary may merge with and into another Foreign
Subsidiary), (iii) a Subsidiary Loan Party may merge with a Person if either
(x) the Subsidiary Loan Party is the surviving Person or (y) the surviving
Person becomes a Subsidiary Loan Party promptly upon consummation of such
merger, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to the Borrower or to a Subsidiary Loan
Party and (iv) any Subsidiary (other than a Subsidiary Loan Party) may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, that any such merger involving a
Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.

11. Section 7.6 is hereby amended by removing the word “and” from the end of
clause (b), deleting the period from the end of clause (c) and substituting “;
and” in its place, and adding the following new clause (d):

(d) the sale, lease, assignment, transfer or other disposition of any assets,
business or property (i) between or among Borrower and any Subsidiary Loan
Party, or (ii) between or among any Subsidiary Loan Parties, or (iii) between or
among any Foreign Subsidiaries.

12. Notwithstanding anything to the contrary contained in the Credit Agreement,
including, without limitation, the provisions of Section 7.3 thereof, and so
long as Borrower has complied with the provisions hereof, Borrower may dissolve
the corporate existence of Altiva Corporation, a Delaware corporation (the
“Dissolution Company”). Borrower shall not, nor shall it permit any Subsidiary
to, (i) transfer or convey the assets, cash or cash equivalents of the
Dissolution Company to any Person other than Borrower or a non-foreign
Subsidiary, except to Borrower or in connection with an arms-length sale to a
third party so long as the proceeds thereof are distributed and transferred to
Borrower, (ii) contribute any assets, cash, or cash equivalents to the
Dissolution Company, (iii) make any other investment in the Dissolution Company,
(iv) permit the Dissolution Company to conduct, engage in, or transact any
business, other than the business engaged in by such entity on the date of this
First Amendment, (v) obligate itself with respect to any debts or liabilities of
the Dissolution Company, or (vi) make any loan or advance to the Dissolution
Company; provided, however, Borrower may (A) fund, through whatever means it so
determines, the minimum amount of funds necessary to effect the dissolution of
the Dissolution Company; (B) permit the Dissolution Company to transact

 

9



--------------------------------------------------------------------------------

business necessary to effect the dissolution of the Dissolution Company; and
(C) permit the Dissolution Company to transact whatever business it now conducts
(but no expansion of the nature, scope, or volume of such business) to the
extent necessary to permit such Dissolution Company to continue in business
until its dissolution is effected. Borrower shall provide Administrative Agent
copies of all dissolution documentation promptly upon filing same with the
Delaware Division of Corporations.

13. Notwithstanding anything to the contrary contained in the Credit Agreement,
including, without limitation, the provisions of Section 7.3 thereof, so long as
Borrower complies with the provisions hereof and no Default or Event of Default
has occurred and is continuing, Borrower may transfer and convey, or cause to be
transferred and conveyed, its direct or indirect ownership interest, as
applicable, in the following Foreign Subsidiaries, together with such Foreign
Subsidiaries’ respective Subsidiaries (collectively, the “Restructured Foreign
Subsidiaries”), to Exactech Switzerland AG, a Swiss entity (as such entity may
be renamed by Borrower’s delivery of notice thereof to the Administrative Agent,
the “Foreign Holding Subsidiary”):

a. Exactech KK, a Japanese company;

b. Exactech Iberica, S.A., a Spanish company;

c. Exactech UK Limited, a United Kingdom company;

d. Exactech Deutschland GmbH, a German company;

e. France Medica SAS, a French company; and

f. Exactech Taiwan Ltd., a Taiwanese company.

In connection with, and as a condition to, the conveyance of Borrower’s direct
or indirect ownership interests in the Restructured Foreign Subsidiaries,
Borrower (i) shall continue to own and control One Hundred Percent (100%) of the
voting interests of the Foreign Holding Subsidiary, (ii) shall either retain for
its own use, or invest in one or more domestic Subsidiaries, all proceeds, cash
or other assets obtained from the conveyance of Borrower’s ownership interests
in the Restructured Foreign Subsidiaries to the Foreign Holding Subsidiary, and
(iii) except as otherwise permitted by the Credit Agreement, shall not, nor
shall it permit any Subsidiary which is not a Restructured Foreign Subsidiary
to: (A) obligate itself with respect to any debts or liabilities of the
Restructured Foreign Subsidiaries, (B) contribute any assets, cash, or cash
equivalents to any of the Restructured Foreign Subsidiaries, (C) make any loan
or advance to any of the Restructured Foreign Subsidiaries, or (D) make any
other Investment in to any of the Restructured Foreign Subsidiaries. Borrower
shall provide Administrative Agent written notice and copies of documentation
evidencing the transfer of ownership of the Restructured Foreign Subsidiaries
promptly after consummation of such transactions.

14. Notwithstanding anything to the contrary contained in the Credit Agreement,
in connection with Borrower’s sale or other disposition to Foreign Holding
Subsidiary of certain rights and licenses to the non-U.S. manufacture,
development and distribution of products, Foreign Holding Subsidiary may incur
up to Fifteen Million Dollars of Indebtedness payable to Borrower, as obligee,
in respect of such sale or other disposition.

 

10



--------------------------------------------------------------------------------

 

15. Notwithstanding anything to the contrary contained in the Credit Agreement,
so long as no Event of Default has occurred and is continuing, a Subsidiary may
change its form of organization (a “Conversion”); provided that, (i) such
Conversion does not cause an Event of Default, (ii) from and after a Conversion,
such Subsidiary continues to engage in the type of business conducted by such
Subsidiary immediately prior to the effective time of such Conversion and
(iii) such Conversion does not: (A) involve the transfer or conveyance of any
assets, cash or cash equivalents of such Subsidiary to another Person,
(B) include a merger or consolidation of such Subsidiary with another Person,
(C) result in the Investment by Borrower or such Subsidiary in any other Person
in any manner prohibited by terms of the Credit Agreement or (D) result in any
change in the ownership of the voting interests of such Subsidiary. Following a
Conversion, Borrower shall promptly deliver to Administrative Agent evidence of
such Conversion issued by the Secretary of State or other relevant Governmental
Authority of the jurisdiction of organization of the Subsidiary subject of such
Conversion.

16. Borrower represents and warrants to, and agrees with Administrative Agent
and Lenders, that this First Amendment has been duly authorized by all necessary
corporate action on the part of Borrower, has been duly executed by a duly
authorized officer of Borrower and constitutes the valid and binding obligation
of Borrower, enforceable against Borrower in accordance with the terms hereof,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

17. Borrower expressly acknowledges and agrees that (i) there has not been, and
this First Amendment does not constitute or establish, a novation with respect
to the Credit Agreement or any of the other Loan Documents, or a mutual
departure from the strict terms, provisions, and conditions thereof, except as
set forth in this First Amendment; (ii) nothing in this First Amendment shall
affect or limit a Lender’s right to demand payment of liabilities owing from
Borrower to Lender under, or to demand strict performance of, the terms,
provisions, and conditions of the Credit Agreement and the other Loan Documents,
to exercise any and all rights, powers, and remedies under the Credit Agreement
or the other Loan Documents or at law or in equity, or to do any and all of the
foregoing, at any time after the occurrence and continuance of a Default or an
Event of Default under the Credit Agreement or the other Loan Documents; and
(iii) the limited consents contained in this First Amendment shall not apply to
any other past, present, or future noncompliance with any provision of the
Credit Agreement or any of the other Loan Documents and do not constitute any
course of dealing between Lenders and Borrower.

18. Borrower hereby restates and renews each and every representation and
warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this First Amendment and any other Loan Documents executed or delivered in
connection herewith (except with respect to representations and warranties made
as of an expressed date, in which case such representations and warranties shall
be true and correct in all material respects as of such date).

 

11



--------------------------------------------------------------------------------

 

19. To induce Lenders to enter into this First Amendment and to continue to make
advances pursuant to the Credit Agreement (subject to the terms and conditions
hereof and thereof), Borrower hereby acknowledges and agrees that, as of the
date hereof, and after giving effect to the terms hereof, there exists (i) no
Default or Event of Default and (ii) no right of offset, defense, counterclaim,
claim, or objection in favor of Borrower or arising out of or with respect to
any of the Loans or other obligations of Borrower owed to Lender under the
Credit Agreement or any other Loan Document.

20. This First Amendment shall be binding upon Borrower, Administrative Agent,
Lenders and their respective successors and assigns, and shall inure to the
benefit of Borrower, Administrative Agent, Lenders and their respective
successors and assigns, provided, however, nothing herein shall be deemed to
amend, modify or expand the assignment provisions of the Credit Agreement. This
First Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts and be transmitted by facsimile or
Portable Document Format (“PDF”) or other electronically scanned and transmitted
format, each of which is an original for all purposes of this First Amendment,
but all such counterparts shall together constitute one and the same agreement.

21. Except as modified hereby, all of the terms, covenants and conditions of the
Credit Agreement are ratified, reaffirmed and confirmed and shall continue in
full force and effect as therein written. No amendment of this First Amendment,
and no waiver of any one or more of the provisions hereof shall be effective
unless set forth in a writing and signed by the parties hereto.

22. This First Amendment shall be governed by and construed and interpreted in
accordance with the internal laws of the State of Florida but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Florida.

23. Any provision of this First Amendment that is held to be inoperative,
unenforceable, voidable or invalid in any jurisdiction shall, as to that
jurisdiction, be ineffective, unenforceable, void or invalid without affecting
the remaining provisions in that or any other jurisdiction, and to this end the
provisions of this First Amendment are declared to be severable.

[SIGNATURES ON FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this First Amendment
to be executed, sealed, and delivered, as applicable, by a duly authorized
officer on the day and year first above written.

 

BORROWER: EXACTECH, INC., a Florida corporation By:  

/s/ Bruce Thompson

  Bruce Thompson, Senior Vice President   (SEAL) LENDERS: SUNTRUST BANK, a
Georgia banking corporation, as Administrative Agent, as Swingline Lender and as
a Lender holding 62.5% of (i) the Aggregate Revolving Commitments and (ii) the
Aggregate Outstanding Revolving Credit Exposure By:  

/s/ Robert Dilts

  Robert Dilts, First Vice President

 

13



--------------------------------------------------------------------------------

 

Schedule 2.2

Dated as of November 10, 2010 and

subject to amendment as set forth in Section 2.2 of this Agreement.

 

I. Revolving Loan Commitments:

 

Name of Lender

   Initial
Revolving
Commitment      Accordion
Revolving
Commitment      Aggregate
Revolving
Loan
Commitment      Pro Rata
Share  

SunTrust Bank

   $ 25,000,000       $ 0       $ 25,000,000         62.5 % 

Compass Bank

   $ 15,000,000         N/A       $ 15,000,000         37.5 % 

TOTAL

   $ 40,000,000       $ 0       $ 40,000,000         100 % 

 

II. Swingline Commitment:

 

Name of Lender

   Swing Line
Commitment  

SunTrust Bank

   $ 3,000,000   